 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT

 6                       CENTRAL DISTRICT OF CALIFORNIA

 7
 8    TAEK YOON,                                  Case No. CV 11-6792-VAP (KK)
 9                         Plaintiff,
10                        v.                      ORDER ACCEPTING FINAL
11                                                FINDINGS AND
      LEE, ET AL.,                                RECOMMENDATION OF UNITED
12                                                STATES MAGISTRATE JUDGE
                           Defendants.
13
14
15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
16   Complaint, the relevant records on file, and the Final Report and Recommendation of
17   the United States Magistrate Judge. The Court has engaged in de novo review of
18   those portions of the Report to which Plaintiff has objected. The Court accepts the
19   findings and recommendation of the Magistrate Judge.
20         IT IS THEREFORE ORDERED as follows: (1) the Motion to Dismiss
21   Defendants Pinedo and Durant is GRANTED; (1) the claims in the Second Amended
22   Complaint against defendants Pinedo and Durant are dismissed without prejudice;
23   and (3) Plaintiff’s Motion for Issuance of Subpoenas is DENIED.
24
25
     Dated: January 09, 2019
26
                                        HONORABLE VIRGINIA A. PHILLIPS
27                                      United States District Judge
28
